Claimant, a plumber, worked intermittently in July and August 1990, during which time he was receiving unemployment insurance benefits. The Board found him ineligible to receive unemployment insurance benefits because he was not totally unemployed, charged him with a recoverable overpayment of $780 and reduced his right to future benefits on the basis that he wilfully made false statements. Evidence was adduced at the hearing that claimant worked a total of nine days during the time he was receiving benefits and received compensation for his services. In view of this, as well as claimant’s admission that he certified that he did not perform any work when he signed his benefit checks, we find that the Board’s decision is supported by substantial evidence.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.